Citation Nr: 1242637	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, including as secondary to the service-connected residuals of a right knee injury with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from July to December 1986, and from September 2002 to May 2003.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing at the RO in October 2008, before the undersigned Acting Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.  

In December 2008, August 2009 and April 2011, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Another remand is required to ensure compliance with the Board's prior remand directives issued in April 2011, specifically those concerning the diagnosed prior left patella tendon injury, chronic with a high-riding patella.  The failure to ensure that all reasonable efforts have been made to collect all relevant records, as is apparent in this case, amounts to a violation of the principles of Stegall v. West, 11 Vet. App. 268 (1998).  

The Board previously remanded this issue for the AMC to obtain adequate medical opinion from the November 2009 VA examiner, addressing the nature and etiology of his claimed left knee disorder.  38 C.F.R. § 3.159(c)(4).  However, on remand, the medical opinion that was obtained by the AMC does not comply with important aspects of the April 2011 Board remand for resolution of the Veteran's claim.  Notably, the Board acknowledges that after successive Board remands, the AMC has obtained sufficient medical opinions concerning the etiology of his present diagnosis of degenerative joint disease of the left knee.  

The Veteran contends that his current left knee disorder is the result of an altered gait and weight bearing secondary to his service-connected right knee disorder.  He specifically maintains that he did not injure his left knee during or prior to his period of active military service, but that it is secondary to, or has been aggravated by, his service-connected right knee disorder.  See October 2008 Hearing Transcript (T.) at 4, 10.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which clearly favors the claimant.

Here, the Board requires still further medical opinion on the etiology of the diagnosed left knee disability of prior patella tendon injury, chronic with a high-riding injury.  At his March 2009 VA examination, the Veteran complained of left knee pain that began in October 2005, after being on crutches for 3-4 weeks for a right knee injury in September 2005.  In regards to the diagnosed prior left patella tendon injury, chronic with a high-riding patella, the March 2009 examiner opined that it had preexisted military service.  The March 2009 examiner further stated that it was complex as to whether or not the left knee condition was directly related to active military service.  Given the presence of an old scar in this area, the March 2009 VA examiner stated that he was unable to tell if there was a partial tear of the patella tendon at one point, or if the Veteran had chronic tendonitis with an elongated tendon.  

The November 2009 VA examiner opined that in regards to the etiology of the Veteran's high-riding patella, it was less likely than not that it would result from temporary favoring of the left knee by the use of the crutches.  The November 2009 VA examiner further stated that there was nothing in the record to suggest acute tendonitis at that time.  The November 2009 VA examiner stated that it would be impossible to establish the exact etiology of the lengthened patella without sequential x-rays dating prior to, during, and after military service without resorting to mere speculation.  Although the March 2009 and November 2009 VA examiners disagree as to when the diagnosed left patella tendon injury, chronic with a high-riding patella began and whether or not it is directly related to military service, an opinion as to aggravation was not provided. 

In this regard, the Board's April 2011 remand, in directive #1, subparts (iv), (v) and (vi), specifically directed the November 2009 VA examiner to consider the Veteran's prior patella tendon injury, chronic with a high-riding injury in providing a more detailed commentary upon its etiology.  In particular, the examiner was asked to comment upon:  (a) whether it pre-existed the Veteran's second period of active duty service; and if so, whether it was also permanently aggravated by the second period of service (September 2002 to May 2003); and (b) if not found to be a preexisting disability, whether the patella tendon injury (i) had its onset during service or (ii) was chronically aggravated by the service-connected residuals of a right knee injury with degenerative arthritis.  

In response, the November 2009 VA examiner provided an addendum medical opinion, issued in April 2011.  The addendum opinion on the patella tendon injury stated as follows:  

His patellar tendon lengthening appears to be a chronic condition.  I think this is less likely than not related to any service related activity as he was having difficulties with his patella tendon prior to service, during service and following service.  There is nothing in any of [his] service records to suggest a diagnosis of patellar tendon rupture or patellar tendonitis leading to this lengthening of his patellar tendon.  

Thus, it appears the April 2011 addendum opinion discounts the possibility of direct causation of patellar tendon lengthening by service.  Importantly, though, the addendum opinion did not provide a clear answer as to whether it can be concluded as medically undebatable that the Veteran's prior patella tendon injury, chronic with a high-riding patella, also preexisted his entry into his second period of active military service in September 2002; and if so, whether also medically undebatable that it was not aggravated to a permanent degree during this period beyond natural progression of the disease.  The April 2011 Board remand specifically asked those questions, but did not receive a responsive opinion in that regard.
Further, the April 2011 addendum opinion also did not provide a responsive answer to the remand directive requesting medical commentary on the possibility of secondary service connection for the left knee's patellar tendon disability, based upon the possibility of chronic aggravation by the service-connected right knee disability.  As mentioned, the Veteran has raised a secondary theory of service connection as his primary theory of entitlement, so it is imperative to obtain adequate medical opinion concerning this possibility.  

	(CONTINUED ON NEXT PAGE)


When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In these critical respects, the Board finds that the April 2011 VA medical opinion did not fully comply with the April 2011 Board remand directive for an addendum opinion by the November 2009 VA examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran should be afforded another addendum opinion by the November 2009 VA examiner, to the extent that several questions remain unanswered from the April 2011 Board remand directives.  Id; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the claims file should be returned to the November 2009 VA examiner for an addendum opinion on the unanswered questions in the Board's April 2011 remand directives, concerning the diagnosed prior patella tendon injury, chronic with a high-riding injury.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner, who conducted the November 2009 orthopedic VA examination of the Veteran, to review the claims file and provide an addendum to this examination report that clarifies his opinion to the specific questions enumerated below.  
If, and only if, the November 2009 VA examiner is unavailable, should the RO/AMC request that another orthopedic specialist provides answers to these questions.

	(CONTINUED ON NEXT PAGE)


With respect to the diagnosed prior left knee patella tendon injury, chronic with a high-riding patella, express an opinion as to the following questions:

(a) On the basis of the clinical record, can it be concluded as medically undebateable that the Veteran's prior patella tendon injury, chronic with a high-riding patella preexisted his entry into his second period of active military service (i.e., September 2002 to May 2003)?

(b) If it is found as medically undebateable that the Veteran's prior patella tendon injury, chronic with a high-riding patella did clearly preexist his second period of active military service, can it also be concluded as medically undebateable that it was not aggravated to a permanent degree during this period of military service beyond that which would be due to the natural progression of the disease?

(c) If the prior patella tendon injury, chronic with a high-riding patella is not found to have preexisted the Veteran's second period of active military service, then:  

(i) it is as likely as not (50 percent or greater probability) that it had its onset during active military service?; or 
(ii) it is as likely as not (50 percent or greater probability) that it was aggravated (made permanently worse) by the service-connected residuals of a right knee injury with degenerative arthritis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


